Filed 10/10/17 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2017 ND 233









In the Matter of the Vacancy in Judgeship No. 9, with Chambers 

in Fargo, North Dakota, East Central Judicial District









No. 20170327







Per curiam.



[¶1]	On August 25, 2017, Governor Doug Burgum notified the Supreme Court of the retirement of the Honorable Norman G. Anderson as Judge of the District Court, with chambers in Fargo, East Central Judicial District, effective January 31, 2018.  Judge Anderson’s retirement creates a vacancy under N.D.C.C. § 27-05-02.1.

[¶2]	Under N.D.C.C. § 27-05-02.1, this Court is required to review judicial vacancies and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order a vacancy filled, order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish a vacant judicial office with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2
, notice of a written consultation with attorneys and judges and other interested persons in the East Central Judicial District was posted August 31, 2017, on the website of the Supreme Court regarding the vacancy created by Judge Anderson’s resignation in Judgeship No. 9.  Notice was also electronically provided to all presiding judges of the state.  Written comments on the vacancy were received through October 2, 2017.  This procedure is sufficient for purposes of the consultation required under N.D.C.C. § 27-05-02.1.

[¶4]	Comments supporting filling the vacancy in the current location were received. No comments or petitions were received to relocate this vacancy. A Report containing population and caseload trends, and other criteria identified in  
N.D. Sup. Ct. Admin. R. 7.2, Section 4
, was filed September 28, 2017, by the East Central Judicial District.  The State Court Administrator provided weighted caseload statistics through August 2017.  The report reflects a district shortage of 1.97 judicial officers for the 2016/17 two-year average. Statewide weighted caseload statistics through May 2017 were previously reviewed in two recent judgeship vacancies. See, 
Vacancy in Judgeship No. 6, Northeast Judicial District
, 2017 ND 181, 899 N.W.2d 273, and  
Vacancy in Judgeship No. 3, Northeast Central Judicial District
, 2017 ND 220, ___ N.W.2d. ___.

[¶5]	The East Central Judicial District is comprised of Cass, Steele and Traill counties, with eight judges chambered in Fargo and one in Hillsboro, and two judicial referees.  According to the district’s report, Judgeship No. 9 is responsible for an equal share of the caseload in all  counties of the district.  The population of Fargo, in Cass County, the largest city in the district continues to increase, and is home to refugees from many countries and other non-English speaking people, which necessitates the use of interpreters in many hearings. While overall the caseload filings have remained stable, complex felony cases are increasing, and nearly all asbestos-related personal injury cases filed in the state in the last five years have been filed in Cass County, both of which consume more judge time.  

[¶6]	Under the criteria of Section 4 of 
N.D. Sup. Ct. Admin. R. 7.2
, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶7]	Based on the record before us, this Court determines the office is necessary for effective judicial administration in the East Central Judicial District.

[¶8]	IT IS HEREBY ORDERED, that Judgeship No. 9 at Fargo in the East Central Judicial District be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶9]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte

Daniel J. Crothers